DETAILED ACTION
This office action is in response to applicant’s amendments filed on 06/01/2022.
Currently claims 1, 3, 7-10, 12, 16-20, 22-25 and 28 are pending in the application.
EXAMINER’S AMENDMENT
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 02/03/2022, is hereby withdrawn and claims 10, 18-19, 23-25 and 28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 10, 18-19, 23-25 and 28 require all the limitations of allowable independent claim 1.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
In light of applicant’s amendments filed on 06/01/2022 and associated persuasive arguments,
Claims 1, 3, 7-10, 12, 16-20, 22-25 and 28 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent # US 6,465,768 B1 to Ker teaches, an electrostatic protection circuit (90; ESD protection device; Fig. 7; col. 5, lines 25-67, col. 6, lines 1-15), including: 
a first electrostatic discharge end (VSS, left), a second electrostatic discharge end (VSS, right) and a signal line connecting end (102) (Fig. 7; col. 5, lines 25-67); 

    PNG
    media_image1.png
    415
    739
    media_image1.png
    Greyscale

a first discharge sub-circuit (as annotated on Fig. 7) coupled between the first electrostatic discharge end (VSS, left) and the signal line connecting end (102) (Fig. 7; col. 5, lines 25-67); and 
a second discharge sub-circuit (as annotated on Fig. 7) coupled between the second electrostatic discharge end (VSS, right) and the signal line connecting end (102) (Fig. 7; col. 5, lines 25-67);
wherein each of the first discharge sub-circuit and the second discharge sub-circuit comprises one transistor (93, NMOS; Fig. 7; col. 5, lines 25-67), and 
wherein gates of all transistors (NMOS transistors 93) comprised in the first discharge sub-circuit and the second discharge sub-circuit are not coupled with any one of the first electrostatic discharge end (VSS, left), the second electrostatic discharge end (VSS, right) and the signal line connecting end (102) (Fig. 7; col. 5, lines 25-67),
wherein the first discharge sub-circuit (as annotated on Fig. 7) comprises a first Metal-Oxide-Semiconductor Field-Effect Transistor (MOSFET) (93) (Fig. 7; col. 5, lines 25-67), 
Note: The examiner accepts applicant’s designation of transistors as “MOSFETs” since the symbols and description in the Specification would make it clear to a person with ordinary skill in the art that these transistors are indeed MOSFET transistors.
a source electrode (designated as ‘S’) of the first MOSFET (with polysilicon gate 94) is coupled with the first electrostatic discharge end (VSS, left), 
a source electrode (designated as ‘S2’) of the dummy device (98) is coupled with the signal line connecting end (102) (Fig. 7; col. 5, lines 25-67), and 
a drain electrode (designated as ‘D’) of the first MOSFET (with polysilicon gate 94) is connected in series with a drain electrode of the dummy device (98) to form a first common drain electrode (floating line ‘D’); 
wherein the second discharge sub-circuit (as annotated on Fig. 7) comprises a fourth MOSFET (with polysilicon gate 94), 
a source electrode (designated as ‘S’) of the fourth MOSFET (with polysilicon gate 94) is coupled with the second electrostatic discharge end (VSS, right) (Fig. 7; col. 5, lines 25-67), and 
However, neither Ker nor any cited prior art, appear to explicitly disclose, in context, wherein the first discharge sub-circuit comprises a second MOSFET, 
a source electrode of the second MOSFET is coupled with the signal line connecting end, and 
a drain electrode of the first MOSFET is connected in series with a drain electrode of the second MOSFET to form a first common drain electrode; 
wherein the second discharge sub-circuit comprises a third MOSFET, 
a source electrode of the third MOSFET is coupled with the signal line connecting end, 
a drain electrode of the third MOSFET is connected in series with a drain electrode of the fourth MOSFET to form a second common drain electrode;
Examiner’s note: Ker does not teach a second MOSFET and a third MOSFET. Ker teaches two dummy gates (G2) 98 between each NMOS 93 and each P+ diffusion region 100. Thus, they are not really MOSFET as required by the claim limitation. The criticality of using four active MOSFETs in first to fourth transistors to achieve effective electrostatic discharge is provided in Specification para. [0076], [0083] and [0089]. A person with ordinary skill in the art does not have any motivation to replace the dummy gates of Ker with active MOSFETs since dummy gates are doing the job of achieving a robust ESD device. The applicant also argued in the same line in ‘Remarks’.
Specifically, the aforementioned ‘wherein the first discharge sub-circuit comprises a second MOSFET, 
a source electrode of the second MOSFET is coupled with the signal line connecting end, and 
a drain electrode of the first MOSFET is connected in series with a drain electrode of the second MOSFET to form a first common drain electrode; 
wherein the second discharge sub-circuit comprises a third MOSFET, 
a source electrode of the third MOSFET is coupled with the signal line connecting end, 
a drain electrode of the third MOSFET is connected in series with a drain electrode of the fourth MOSFET to form a second common drain electrode,’ is material to the inventive concept of the application at hand to effectively discharge static electricity accumulated on the function lines very fast to avoid electrostatic discharge breakdown, thus improving device reliability.
Dependent claims 3, 7-10, 12, 16-20, 22-25 and 28 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 3, 7-10, 12, 16-20, 22-25 and 28 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/02/2022